Citation Nr: 1703600	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected lumbar spine disc disease.

 2. Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disc disease prior to April 10, 2012, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified before the undersigned at an April 2012 Video hearing before the Board held at the St. Petersburg, Florida, RO.  The transcript of the hearing is of record.  Thereafter, in December 2013, the Board remanded this appeal for additional development.  Subsequently, in an April 2014 rating decision, the 10 percent disability rating for cervical disc disease was increased to 20 percent effective April 10, 2012.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for increased ratings for his service-connected lumbar spine disc disease and cervical spine disc disease are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected lumbar spine disc disease and cervical spine disc disease disabilities in January 2014, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the January 2014 VA examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's VA medical treatment records from March 2014 forward.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected lumbar spine disc disease and cervical spine disc disease disabilities.  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported. 

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  Range of motion testing of the service-connected lumbar spine and cervical spine in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

The examiner should also comment on whether and to what extent this disability affects the Veteran's employability - meaning his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

3. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(Continued on next page.)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

